Citation Nr: 0913158	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer, currently rated as 40 percent 
disabling for residuals of prostate cancer with urinary 
frequency and as 30 percent disabling for radiation proctitis 
with diarrhea and abdominal distress associated with 
residuals of prostate cancer with urinary frequency.

(The issue of entitlement to reimbursement of private medical 
expenses associated with treatment for service-connected 
prostate cancer from June 21, 2006 through September 12, 
2006, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision in which 
the RO reduced the initial rating for residuals of prostate 
cancer, from 100 percent to two separate ratings of 40 
percent for residuals of prostate cancer with urinary 
frequency and of 30 percent for radiation proctitis with 
diarrhea and abdominal distress associated with residuals of 
prostate cancer with urinary frequency.  Subsequently, in a 
January 2009 rating decision, the RO proposed to reduce the 
30 percent rating for radiation proctitis with diarrhea and 
abdominal distress associated with residuals of prostate 
cancer with urinary frequency to 10 percent.  This reduction 
has not been finalized.

The Veteran was initially notified of the RO's proposed 
reduction in a rating decision dated in November 2007.  This 
proposed reduction followed a VA examination in November 
2007.  

In a VA Form 21-4138 dated in December 2007, the veteran's 
representative requested that a personal hearing be 
scheduled.  In January 2008, the veteran's representative 
asked that the RO hearing scheduled for February 11, 2008 be 
rescheduled.  It was rescheduled for April 14, 2008.  Six 
days prior to the scheduled hearing, the veteran's 
representative cancelled the hearing, indicating that the 
Veteran had informed him that he was physically unable to 
travel to Buffalo for a hearing and asking that recent VA 
treatment records be reviewed prior to making any reduction.  
Consequently, the veteran's hearing request is deemed 
withdrawn.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

With regard to the claim for entitlement to restoration of a 
100 percent rating for residuals of prostate cancer, 
currently rated as 40 percent disabling for residuals of 
prostate cancer with urinary frequency and as 30 percent 
disabling for radiation proctitis with diarrhea and abdominal 
distress associated with residuals of prostate cancer with 
urinary frequency, the Board notes that in a VA Form 21-4138 
dated August 6, 2008, the veteran's representative submitted 
a notice of disagreement (NOD) with reduction of the 
disability rating for residuals of "prostate cancer with 
urinary frequency from 100 percent to 40 percent."  This 
statement is construed by the Board as an NOD with regard to 
the two separate disability ratings currently assigned for 
residuals of prostate cancer.  By filing an NOD, the Veteran 
has initiated appellate review of the reduction.  The next 
step in the appellate process is for the RO to issue to the 
Veteran a statement of the case (SOC).  See 38 C.F.R. § 19.29 
(2008); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of an SOC.  The Board emphasizes, however, that to 
obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should issue to the Veteran and 
his representative an SOC addressing the 
claim for entitlement to restoration of a 
100 percent rating for residuals of 
prostate cancer, currently rated as 40 
percent disabling for residuals of 
prostate cancer with urinary frequency 
and as 30 percent disabling for radiation 
proctitis with diarrhea and abdominal 
distress associated with residuals of 
prostate cancer with urinary frequency.  
Along with the SOC, the RO must furnish 
to the Veteran a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
him the applicable time period for 
perfecting an appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of entitlement to 
restoration of a 100 percent rating for 
residuals of prostate cancer, currently 
rated as 40 percent disabling for 
residuals of prostate cancer with urinary 
frequency and as 30 percent disabling for 
radiation proctitis with diarrhea and 
abdominal distress associated with 
residuals of prostate cancer with urinary 
frequency may be obtained only if a 
timely appeal is perfected to the issue.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




